DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 04-30-2019, has been received, entered into the record, and considered.  See attached form PTO-1449.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-41 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-30 of prior U.S. Patent No. 10,678,753. This is a statutory double patenting rejection.
A claim in the application compared to a claim in the patent
Instant Application
Patent 10,678,753
Claims 21, 28, and 35
Claims 1, 13, and 23
Claims 22, 29, and 36
Claims 1, 13, and 23
Claims 23, 30, and 37
Claims 3, 15, and 24
Claims 24, 31, and 38
Claims 4, 16, and 25
Claims 25, 32, and 39
Claims 6, 17, and 28
Claims 26, 33, and 40
Claims 8, 18, and 26
Claims 27, 34, and 41
Claims 11, 20, and 29

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 27-29, 32, 34-36, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande; Prasad M. et al. (“Deshpande”) US 20170011073 A1 in view of Kirk; Steven A. et al. (“Kirk”) US 20170017673 A1.
Regarding claim 21, Deshpande teaches A system comprising:
a metadata store to store metadata as The map entry for a term can have its corresponding document IDs stored in a data structure  referred to as postings list for that term. Additionally, a postings list includes document IDs in a sorted order, and also contains an additional metadata structure referred to as a skip-list that enables efficient skipping to a particular document ID in the sorted list ([0022]);
and a processor, operatively coupled with the metadata store, to: as an apparatus including a memory and at least one processor that is coupled to the memory and configured to perform noted method steps [0074]; 
determine whether each of a plurality of files that comprises database data satisfies at least one of a plurality of predicates by reading the metadata stored in the metadata store that is separate from the database data as using only the range metadata of the temporal lists to dynamically prune the search-list to size O(|T II S|), wherein T represents a set of items satisfying the temporal predicate, and S represents a set of items satisfying the search predicate. Additionally, O represents an order notation, as would be appreciated by one skilled in the art, used to define complexity of an algorithm. Also, in one or more embodiments of the invention, the variable U represents total items indexed ([0025], [0019-0020 and 0047] (items/collection->documents->files));
Step 702 includes organizing an on-disk corpus of multiple data index structures (i.e., metadata separates from database data) to support 
To post-filter results, search indexes look-up the birth-time and death-time attributes maintained as part of the postings list payload or stored in separate document values data structures [0037] and 
prune inapplicable files from the plurality of files that do not satisfy at least one of the plurality of predicates to create a reduced set of files as Pruned (P), which is the set of record IDs whose temporal attributes do not satisfy the temporal predicates, but are pruned when performing the list intersection with the temporal (birth-time/death-time) postings lists ; and (iii) Wasted (W), which represents (K-R-P), wherein K is the keyword's entire postings list. These record IDs do not satisfy the temporal attributes of the query, but are most likely examined by the list intersection algorithm because they interleave and constitute wasted work with respect to disk I/O and central processing unit (CPU) computation ([0047 and 0051]).
Step 710 includes pruning a collection of identified items of data from the on-disk corpus that contain the one or more keyword predicates using range metadata associated with the one 
Kirk is cited for additional support of limitations:
a metadata store to store metadata as The one or more distinct values of the specified column can be stored as a data dictionary associated with the specified column. The one or more distinct values of the specified column can be stored as a data dictionary associated with individual ones of the partitions [0012]; and 
metadata store that is separate from the database data as Metadata identifying the distinct values can be stored separately for each store [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kirk’s teaching would have allowed Deshpande’s to provide a performance and cost advantage by avoiding the evaluation of disqualified files using traditional partition/file elimination optimization method (Kirk [0065]).

Regarding claims 22, 29, and 36, Deshpande further teaches wherein the processor further to read the reduced set of files to execute a query received by the processor as Step 708 includes step 710 and step 712. Step 710 includes pruning a collection of identified items of data from the on-disk corpus that contain the one or more keyword 



Regarding claims 25, 32, and 39, Deshpande further teaches wherein to prune the inapplicable files, the processor to: 
identify the inapplicable files without accessing the inapplicable files as using only the range metadata of the temporal lists to dynamically prune the search-list ([0025, 0019-0020, and 0068]);
Search index query processing logic leverages the standard inverted index or postings lists index structure, …  To answer keyword-only queries that include conjunctions and disjunctions of keyword predicates, ...  To answer combined keyword and temporal queries, temporal search frameworks compute keyword search results and post-filter those document versions satisfying the temporal constraint ([0036 and 0037]) and 
remove from consideration the inapplicable files without the inapplicable files being read during execution of the query as Pruned (P), which is the set of record IDs whose temporal attributes do not satisfy the temporal .

Regarding claims 27, 34, and 41, Deshpande further teaches wherein the processor further to execute the query as Step 712 includes performing a list intersection operation on at least (i) the data item birth-time index and (ii) the data item death-time index to generate a list of common data items from the pruned list of data items [0068].

Regarding claim 28, the claim recites a method with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1. 

MPEP 2111.04 – Contingent Limitations
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.
Note: Claim 28 recites contingent limitations and as such the Examiner did not need to present evidence of the obviousness of the method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim

Regarding claim 35, the claim recites a non-transitory computer readable media with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1. 

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande; Prasad M. et al. (“Deshpande”) US 20170011073 A1 in view of Kirk; Steven A. et al. (“Kirk”) US 20170017673 A1 as applied to claims 21, 28, and 35 and in view of Chainani; Naresh K. et al. (“Chainani”) US 9971831 B2.

Regarding claims 23, 30, and 37, Deshpande and Kirk does not explicitly teach wherein the processor to remove, from the query, the one or more predicates that do not fully match any file in the plurality of files to create a modified query.
Chainani; however, teaches wherein the processor to remove, from the query, the one or more predicates that do not fully match any file in the plurality of files to create a modified query as At block 290 a new predicate is updated in response to the data modification of block 280. The new predicate may be updated by being deleted (col. 8, lines 12-16 and col. 2, lines 28-30 and 38-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chainani’s teaching would have allowed Deshpande-Kirk’s to expedite the .

Claims 24, 26, 31, 33, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande; Prasad M. et al. (“Deshpande”) US 20170011073 A1 in view of Kirk; Steven A. et al. (“Kirk”) US 20170017673 A1 as applied to claims 21, 28, and 35 and further in view of Stanfill; Craig W.(“ Stanfill”) US 20130013606 A1.

Regarding claims 24, 31, and 38, Deshpande teaches “a discrete selection of the database data” as The range metadata associated with the one or more temporal predicates can include a minimum data item identifier and a maximum data item identifier [0068].
Kirk teaches partitions comprises a discrete selection of the database data as FIG. 1 is an illustration of a range partitioned table 100, where the partition basis column is T.DATE and the defined range partition boundaries place each year of data into a separate partition ([0036] and Fig. 1);
Deshpande and Kirk do not explicitly teach wherein the processor to store the database data in the plurality of files, wherein each file of the plurality of files comprises a discrete selection of the database data. 
Stanfill; however, teaches wherein the processor to store the database data in the plurality of files, wherein each file of the plurality of files comprises a discrete selection of the database data as the records may be stored in data files 
Accordingly, this disclosure provides techniques for providing entries in an index that include numerical ranges (e.g., ranges of time, sometimes referred to as time quanta)[0021].
Each block may have a number of records according to a predetermined range.  For example, the first block includes records with primary key values 1-1000, and the second block includes records with primary key values 1001-2000, etc.[0045].
In different implementations, there are different ways for the entries in the index file 204 to identify a range of key values corresponding to the records from which a corresponding block was generated [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Stanfill’s teaching would have allowed Deshpande-Kirk’s to improve the system performance in retrieving queries by implementing a range-based storage to enable the system to search only for files that satisfy the query conditions.

Regarding claims 26, 33, and 40, Deshpande does not explicitly teach wherein to read the metadata, the processor to: 

determine whether any data within the range of values of database data stored in the certain file satisfies at least one of the plurality of predicates.
Kirk; however, teaches the steps of:
determine, based on the metadata, a range of values of database data stored in a certain partition as FIG. 1 is an illustration of a range partitioned table 100, where the partition basis column is T.DATE and the defined range partition boundaries place each year of data into a separate partition ([0036] and Fig. 1); and 
determine whether any data within the range of values of database data stored in the certain partition satisfies at least one of the plurality of predicates as Partition elimination can be improved by identifying partitions where all of the cell values in the partition basis column are guaranteed to satisfy the specified query condition on the partition basis column. Such partitions can be referred to as "guaranteed" partitions [0037].
Deshpande and Kirk do not teach the range of values of database data stored in the certain file.
Stanfill; however, teaches the range of values of database data stored in the certain file as the records may be stored in data files that represent calls for a single day based on the time a given call was placed). An index may be provided for each stored group of 
Accordingly, this disclosure provides techniques for providing entries in an index that include numerical ranges (e.g., ranges of time, sometimes referred to as time quanta)[0021].
Each block may have a number of records according to a predetermined range.  For example, the first block includes records with primary key values 1-1000, and the second block includes records with primary key values 1001-2000, etc.[0045].
In different implementations, there are different ways for the entries in the index file 204 to identify a range of key values corresponding to the records from which a corresponding block was generated [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Stanfill’s teaching would have allowed Deshpande-Kirk’s to improve the system performance in retrieving queries by implementing a range-based storage to enable the system to search only for files that satisfy the query conditions.

Conclusion
The prior art made of record and not relied upon in form PTO-892 is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE WONG/Primary Examiner, Art Unit 2164